WESTERFIELD, J.
This is a suit for $262.14 based upon an alleged verbal contract. There was judgment below in defendant’s favor, and plaintiff has appealed.
It' appears that the defendant owned an excavating machine and undertook certain work in connection with the construction of the Eleanore McMain I-Iigh School.
Plaintiff contends that he procured the work for defendant, -and that it was performed under an agreement that he was to receive one-half of the profits, which, he claims, amounted to the sum sued for. Defendant denies that he had any agreement with plaintiff to share the profits derived from the contract, which, he insists, was undertaken on his own account.
There were no witnesses to the verbal agreement and the circumstances under which the work was performed and the price paid appear to corroborate defendant’s statement. At any rate, the plaintiff has failed to establish the contract which is the basis of this suit.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.